Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
Claims 1-4 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moroz et al. (US 2018/0122793 A1).
Regarding independent claim 1: Moroz teaches (e.g., Figs. 3A-3D) a semiconductor structure, comprising: 
a first transistor ([0089]: 310) and a second transistor ([0089]: 311) disposed adjacent to the first transistor,
the first transistor and the second transistor being at a first elevation (first transistor 310 and the second transistor 311 are at the same level); 
a first dummy source/drain (first nanowire 310 is a transistor; it includes a first source/drain inherently, at the level of the first transistor, [0058]) disposed at the first elevation; 
a third transistor ([0083]: 319) and 
a fourth transistor ([0083]: 318) disposed adjacent to the third transistor, 
the third transistor and the fourth transistor being at a second elevation (third transistor 319 and the fourth transistor 318) different from the first elevation; and 

wherein the second transistor (311) is vertically aligned with the third transistor (319),
 the first dummy source/drain (dummy source/drain of first transistor 310) is vertically aligned with a source/drain of the fourth transistor, 
the second dummy source/drain is vertically aligned with a source/drain of
the first transistor (318), and 
a gate structure between the second dummy source/drain and a source/drain of the third transistor is absent ([0083]-[0084]: there is no gate structure at the level of the third and fourth transistor; in lieu of the gate there is a word line conductor 350; thus the claim requirement of the limitation: ”a gate structure between the second dummy source/drain and a source/drain of the third transistor is absent, has been met).
Regarding the limitation of dummy source/drain, it is considered as the intended use or purpose when operating the device structure, thus does not differentiate structurally the disclosure of the prior art to the claimed invention.
[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all 
Alternatively, Applicant considers that at the very list the structure of the prior art does suggest the claimed invention.
In other words, although, Moroz does not expressly teach a first dummy source/drain and a second dummy source/drain, nonetheless, it would have been obvious to a person of ordinary skill at the time of the effective filing date to enable the disclosed structure of a first transistor and a second transistor being at a first level and a third transistor and fourth transistor being at a second level, and arrive the claimed invention, for the advantage of having the flexibility of fine tuning the transistors in the integrated circuit (Moroz: [0003]-[0004] and [0017]).
Regarding claim 2: Moroz teaches the claim limitation of the semiconductor structure of claim 1, on which this claim depends,
wherein a gate structure between the first dummy source/drain and a source/drain of the second transistor is absent ([0083]-[0084]: there is no gate structure at the level of the third and fourth transistor; in lieu of the gate there is a word line conductor 350; thus the claim requirement of the limitation: a gate structure between the first dummy source/drain and a source/drain of the second transistor is absent, is met).
Furthermore, at least, it would have been obvious because all the claimed elements (transistors including source/drain formed at a first level and at a second level) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at 
Regarding claim 3: Moroz teaches the claim limitation of the semiconductor structure of claim 2, on which this claim depends,
 wherein the source/drain of the fourth transistor is electrically connected to the first dummy source/drain through a via ([0081]: 342), and 
the first via is sandwiched between the source/drain of the fourth transistor and the first dummy source/drain (the first via  343 is sandwiched between the source/drain of the fourth transistor 318 and the first dummy source/drain of 310).
Regarding claim 4: Moroz teaches the claim limitation of the semiconductor structure of claim 1, on which this claim depends,
wherein the source/drain of the first transistor is electrically connected to the second dummy source/drain through a via ([0081]: 343), and the via sandwiched between the source/drain of the first transistor (310) and the second dummy source/drain ([0083]). 
Regarding independent claim 21: Moroz teaches (e.g., Figs. 3A-3D) a semiconductor structure, comprising: 
a first transistor ([0089]: 310), disposed at a first elevation (first level); 
a second transistor ([0089]: 311), disposed adjacent to the first transistor; 

a fourth transistor ([0083]: 318) disposed adjacent to the third transistor; 
a first dummy source/drain (first nanowire 310 is a transistor; it includes a first source/drain inherently, at the level of the first transistor, [0058]), disposed at the first elevation and vertically aligned with a source/drain of the fourth transistor ([0083]: source/drain in fourth transistor 318); and 
a second dummy source/drain (third transistor 319 and the fourth transistor 318 are disposed at a second level and inherently includes source/drain, at the level of the third transistor 319 and the fourth transistor 318), disposed at the second elevation (second level) and vertically aligned with a source/drain of the first transistor ([0089]: 310), 
wherein a gate structure between the first dummy source/drain and a source/drain of the second transistor is absent ([0083]-[0084]: there is no gate structure at the level of the third and fourth transistor; in lieu of the gate there is a word line conductor 350; thus the claim requirement of the limitation: ”a gate structure between the second dummy source/drain and a source/drain of the third transistor is absent, has been met).
Regarding the limitation of dummy source/drain, it is considered as the intended use or purpose when operating the device structure, thus does not differentiate structurally the disclosure of the prior art to the claimed invention.
[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. 
Alternatively, Applicant considers that at the very list the structure of the prior art does suggest the claimed invention.
In other words, although, Moroz does not expressly teach a first dummy source/drain and a second dummy source/drain, nonetheless, it would have been obvious to a person of ordinary skill at the time of the effective filing date to enable the disclosed structure of a first transistor and a second transistor being at a first level and a third transistor and fourth transistor being at a second level, and arrive the claimed invention, for the advantage of having the flexibility of fine tuning the transistors in the integrated circuit (Moroz: [0003]-[0004] and [0017]).
Regarding claim 22: Moroz teaches the claim limitation of the semiconductor structure of claim 21, on which this claim depends, 
wherein a gate structure between the second dummy source/drain and a source/drain of the third transistor is absent ([0083]-[0084]: there is no gate structure at the level of the third and fourth transistor; in lieu of the gate there is a word line conductor 350; thus the claim requirement of the limitation: a gate structure between the second dummy source/drain and a source/drain of the third transistor is absent, is met).
Furthermore, at least, it would have been obvious because all the claimed elements (transistors including source/drain formed at a first level and at a second level) 

Claim 5 is rejected under under 35 U.S.C. 103 as obvious over Moroz et al. (US 20180122793 A1) in view of  Kawa et al. (US 2015/0370951 A1).
Regarding claim 5: Moroz teaches the claim limitation of the semiconductor structure of claim 1, on which this claim depends,
wherein the first transistor, the second transistor, the third transistor and the fourth transistor are fin field-effect transistors ([0054], [0059] and [0073]-[0074]: a nanowire transistor includes either a vertical fin or horizontal fin). 
Alternatively, Kawa teaches (e.g., Figs. 1A-1B) a semiconductor device comprising a first transistor ([0076]: 121), a second transistor ([0076]: 122), a third transistor ([0076]: 131) and a fourth transistor ([0076]: 132), 
wherein the first transistor, the second transistor, the third transistor and the fourth transistor are fin field-effect transistors ([0076]-[0077]: the first transistor, the second transistor, the third transistor and the fourth transistor are fin field-effect transistors are FinFETs).

Finfets are recognized in the art as suitable transistor device structure, and are incorporated in transistor devices for their intended use.
Applicant is reminded that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art 

Claim 6 is rejected under U.S.C. 103 as obvious over Moroz et al. (US 2018/0122793 A1) in view of Zhang et al. (US 2019/0131396 A1).
Regarding claim 6: Moroz teaches the claim limitation of the semiconductor structure of claim 1, on which this claim depends,
Moroz does not expressly teach that the first transistor, the second transistor, the third transistor and the fourth transistor are gate-all-around field-effect transistors.
Zhang teaches (e.g., Figs. 4-14) a semiconductor device comprising a first transistor ([0082] and [0090]-[0092]: bottom left side pFET), a second transistor ([0082] and [0090]-[0092]: bottom right side pFET), a third transistor ([0082] and [0090]-[0092]: top left side nFET)and a fourth transistor ([0082] and [0090]-[0092]: top right side nFET), 
wherein the first transistor, the second transistor, the third transistor and the fourth transistor are gate-all-around field-effect transistors ([0082] and [0090]-[0092]: bottom left side pFET, bottom right side pFET, top left side nFET and top right side nFET are gate-all-around field-effect transistors).
It would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the device of Moroz, the first transistor, the second transistor, the third transistor and the fourth transistor being gate-all-around transistors, 
As for the selection of gate-all-around transistors for their suitability as known transistor structure, Applicant is reminded that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of 

Claim 7 is rejected under U.S.C. 103 as obvious over Moroz et al. (US 20180122793 A1) in view of Sills et al. (US 2019/0206736 A1).
Regarding claim 7: Moroz teaches the claim limitation of the semiconductor structure of claim 1, on which this claim depends.
Although Moroz does not expressly teach that the first transistor, the second transistor, the third transistor and the fourth transistor together to form a transmission gate unit, Moroz teaches the claimed transistor structures; therefore, It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the disclosure of Moroz and arrive at “the first, the second transistor, the third transistor and the fourth transistor together form a transmission gate unit” because where the structure of the device is taught, there is a prima-facie case of obviousness and it is expected that the same structure would produce the same properties.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01.
Alternatively, Sills teaches (e.g., Fig. 10) a semiconductor device comprising a first transistor, a second transistor, a third transistor and a fourth transistor ([0050]: CMOS tier transistors stacked vertically, transistors 30a, 30c, 32a, 32b and 32d),

It would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the device of Moroz, the first transistor, the second transistor, the third transistor and the fourth transistor together to form a transmission gate unit, for the advantage of quickly isolate multiple signals with a minimal investment in board area and with a negligible degradation in the characteristics of those critical signals.
(See purpose of transmission gates by Analog Circuit:  https://www.maximintegrated.com/en/design/technical-documents/tutorials/4/4243.html). 

Claims 8-11 and 23 are rejected under U.S.C. 103 as obvious over Moroz et al. (US 20180122793 A1) in view of Colinge et al. (US 9,419,003 B1).
Regarding claim 8: Moroz teaches the claim limitation of the semiconductor structure of claim 1, on which this claim depends,
Moroz does not expressly teach that a gate structure of the first transistor is electrically connected to a gate structure of the fourth transistor. 
Colinge teaches (e.g., Figs. 1-2) a semiconductor device comprising a first transistor (Col. 3, Lines 11-59: first transistor PD1 including a gate 104) is electrically connected to a gate structure of the fourth transistor (Col. 3, Lines 11-59: the gates of the first pull-up transistor PU1 and the first pull-down transistor PD1 are coupled together. This may be accomplished by a first via 202 (shown in FIG. 2 as dotted line 202) that may contact (e.g. physically and/or electrically contact) the gate 110 (e.g. 
It would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the device of Moroz, the gate structure of the first transistor being electrically connected to a gate structure of the fourth transistor, as taught by Colinge, for the benefit of configuring the device including pull-up transistors PU1 and PU2, pull-down transistors PD1 and PD2, and pass-gate transistors PG1 and PG2, for a more efficient functional SRAM including memory devices and logic devices, with reduce footprint.
Regarding claim 9: Moroz and Colinge teach the claim limitation of the semiconductor structure of claim 8, on which this claim depends,
wherein the gate structure of the first transistor and the gate structure of the second transistor are electrically connected through an interconnect structure (Moroz:  [0081] and [0089]: gate structure 332 of first transistor and gate 333 of second transistor are connected through via 343). 
Regarding claim 10: Moroz teaches the claim limitation of the semiconductor structure of claim 1, on which this claim depends,
Moroz does not expressly teach that a gate structure of the second transistor is electrically connected to a gate structure of the third transistor.

It would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the device of Moroz, the gate structure of the second transistor being electrically connected to a gate structure of the third transistor, as taught by Colinge, for the benefit of configuring the device including pull-up transistors PU1 and PU2, the pull-down transistors PD1 and PD2, for a more efficient functional SRAM including memory devices and logic devices with reduce footprint.
Regarding claim 11: Moroz and Colinge teach the claim limitation of the semiconductor structure of claim 10, on which this claim depends,
wherein the gate structure of the second transistor and the gate structure of the third transistor are a monolithic structure (Colinge: Col. 7, Lines 59-67: the gate 118 of second transistor and the gate 124 of the third transistor are monolithically integrated as a unit structure on the same substrate).
Regarding claim 23: (Moroz teaches the claim limitation of the semiconductor structure of claim 21, on which this claim depends, 
Moroz does not expressly teach that the first transistor includes a gate structure electrically connected to a gate structure of the fourth transistor, and the second transistor includes a gate structure electrically connected to a gate structure of the third transistor.

It would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the device of Moroz, the gate structure of the first transistor being electrically connected to a gate structure of the fourth transistor, as taught by Colinge, for the benefit of configuring the device including pull-up transistors PU1 and PU2, pull-down transistors PD1 and PD2, and pass-gate transistors PG1 and PG2, for a more efficient functional SRAM including memory devices and logic devices, with reduce footprint.

Claim 12 is rejected under U.S.C. 103 as obvious over Moroz et al. (US 20180122793 A1) in view of Song et al. (US 2016/0372414 A1).
Regarding claim 12. Moroz teaches the claim limitation of the semiconductor structure of claim 1, on which this claim depends,

Song teaches (e.g., Fig. 1) a semiconductor device comprising a second dummy source/drain ([0024]: 112) and a third transistor ([0024]: third transistor including source 104), wherein the second dummy source/drain ([0024]: 112) is electrically connected to the third transistor ([0024]: third transistor including source 104) through a metal line ([0028]: 130) disposed at a third elevation different from the first elevation and the second elevation ([0024] and [0028]: the metal line 130 is disposed at a third elevation different from the first elevation, which at the lower level).
It would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the device of Moroz, the second dummy source/drain electrically connected to the third transistor through a metal line disposed at a third elevation different from the first elevation and the second elevation, as taught by Song, for the advantage of increasing the options to selectively route signals using dedicated region of interconnection structure located at different level, which is easier in layout, and reduce the number of patterning process (Song: [0007]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 13-15 and 17 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Sills et al. (US 2019/0206736 A1).
Regarding independent claim 13: Sills teaches (e.g., Figs. 4-5, description from Figs. 1-3, see [0050] and Fig. 4-5) a semiconductor structure, comprising:
a substrate ([0020]-[0021]: layer from which extends the CMOS tier device);
a first active layer ([0024]-[0025]: layer including tier 20 of transistors 30a and 30b), disposed over the substrate; 
a second active layer ([0024]-[0025] and [0030]: layer including tier 22 transistors 32c to 32d), disposed over the first active layer; 
a plurality of first source/drain structures ([0024]-[0025] and [0029]: first source/drain structures in transistors 30a-30c), disposed in the first active layer;
 a plurality of second source/drain structures ([0024]-[0025] and [0029]-[0033]: second source/drain structures in transistors 30c, 30d), disposed in the second active layer and aligned with the plurality of first source/drain structures respectively (source/drain of transistors in the first active layer are aligned with transistors in the second active layer, as shown in fig. 5);
a first gate structure ([0025] and [0028]: 48), disposed around or over the first active layer (tier 20) and between the plurality of the first source/drain structures ([0024]-[0025] and [0029]: source drain of transistors 30a to 30c in tier 20), and separated from the second active layer (layer including tier 20 transistors 30c and 30d); 

a third gate structure ([0025]: gate 48 of transistors 32c and 32d), disposed around or over the second active layer (tier 20 transistors 30c and 30d) between the plurality of the second source/drain structures, and separated from the first active layer (active layer of transistors 30a and 30b). 
Regarding claim 14: Sills teach the claim limitation of the semiconductor structure of claim 13, on which this claim depends, 
wherein the first gate structure and the third gate structure are at two opposite sides of the second gate structure (the first gate 38 in the transistors 30a and 30b and the third gate structure 48 of transistors 32c and 32d are at two opposite sides of the second gate structure 48 of transistors 30c and 30d). 
Regarding claim 15: Sills teach the claim limitation of the semiconductor structure of claim 13, on which this claim depends, 
further comprising: an interconnect structure, disposed over the second active layer ([0047]-[0048]: Fig. 9 shows an additional step from Figs. 4-5 and are not different embodiments; [0046]: interconnects structure 84 is over the second active layer). 
Regarding claim 17: Sills teach the claim limitation of the semiconductor structure of claim 13, on which this claim depends, 


Claim 16 is rejected under U.S.C. 103 as obvious over Sills et al. (US 2019/0206736 A1) in view of Colinge et al. (US 9,419,003 B1).
Regarding claim 16: Sills teach the claim limitation of the semiconductor structure of claim 15, on which this claim depends, 
wherein the first gate structure (48 of first active layer) is between a first source/drain ([0024]-[0025] and [0029]) and a second source/drain of the plurality of first source/drain structures ([0024]-[0025] and [0029]), 
the plurality of second source/drain structures comprises
a third source/drain and a fourth source/drain ([0024]-[0025] and [0029]) vertically aligned with the first source/drain and the second source/drain of the plurality of first source/drain (first source/drain of first active layer) respectively.
Sills does not expressly teach that the fourth source/drain is electrically connected to the first source/drain through the interconnect structure and a via disposed between the first source/drain and the third source/drain. 
Colinge teaches (e.g., Figs. 1-2) a semiconductor device comprising a first transistor comprising first source/drain (Col. 3, Lines 11-59: first transistor PD1 including a gate 104, source/drain 102/106) is electrically connected to the fourth source/drain 112 of the fourth transistor (Col. 3, Lines 11-59: the source/drain of the first transistor PU1 and the fourth transistor PD1 are coupled together through interconnect 202; Col. 5, Lines 47-61; and Col. 10, Lines 45-56).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826